O’Gorman, J.
At the close of the case no motion was made by the defendant for a dismissal of the complaint, and this must be regarded as a concession on his part that there were issues of fact to be determined. Indeed, the only point litigated was whether the contract relied on by the plaintiffs was in fact made, and, on conflicting testimony, the learned justice found for the plaintiffs. The other points urged by the appellant' were not raised below and cannot be presented for the first time on appeal.
Andbews, P. J., and Blanchabd, J., concur. _
Judgment affirmed, with costs.